DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11 the claim recites “the obtained wave filed” where it should read “the obtained wave field”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in lines 1-2 the claim recites “steps are performing” where it should read “steps are performed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  It is unclear how the language of the claim should be interpreted.  The claim recites “the preconditioner includes at least one of a least-squares solution for periodic timing, signal amplitude, or signal spectrum variations, and regular activation locations”.  It is unclear if it is intended to be read as: “the preconditioner includes [at least one of a least-squares solution for: periodic timing, signal amplitude, or signal spectrum variations], and regular activation locations” wherein the claim would require the preconditioner to have a least-square solution for one of periodic timing, signal amplitude, or signal spectrum variations and the preconditioner to have regular activation locations.  Alternatively the claim could also be intended to read “the preconditioner includes at least one of [a least-squares solution for periodic timing], [signal amplitude], or [signal spectrum variations, and regular activation locations]” wherein the preconditioner requires one of (1) a least-squares solution for periodic timing, (2) signal amplitude, or (3) signal spectrum variations and regular activation locations.  Other possible interpretations can be made.  As currently written, the metes and bounds of the claim cannot be determined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (8395966), hereinafter Moore ‘966, in view of Amundsen (10788596), and Abma (8295124).
With regards to claim 1, Moore ‘966 teaches obtaining wave field recordings generated by least one receiver (Col 5, lines 12-15) based on simultaneous or near-simultaneous activation of at least two sources having at least one parameter (Col 5, lines 15-18), the at least one parameter being one of a source signal amplitude, a source signal spectrum, a source activation time (Col 9, lines 18-19), and a source location at activation time (Col 9, lines 19-20), the at least one parameter varying non-periodically between the at least two sources from one activation to a following activation along an activation line describing a trajectory of the at least two sources in space or a temporal sequence of activations of a line of the at least two sources (Col 5, lines 31-56); modelling the obtained wave field recordings using a model that incorporates a non- periodic variation in the at least one parameter as a sum of wave fields, generated by the at least two sources individually (Col 5, lines19-23; Col 6, lines 40-50; Col 12, lines 1-5), using the model, inverting the obtained wave field recordings 
Amundsen teaches the obtained wave field recordings having bounded support in a transform domain (Col 11, lines 1-13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 with the wave field recordings having bounded support in a transform domain as taught by Amundsen since such a modification would have allowed for the separation of the data from noise and/or interference on the signal and allowed for greater data sampling, and thus greater efficiency.  
Abma teaches generating a sub-surface representation of structures or Earth media properties from the contribution of the at least one of the at least two sources (Fig 1: 180); and outputting the generated sub-surface representation (Col 6, lines 25-27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 to incorporate the sub-surface representation generation and output of Abma since such a modification would have provided the operator with a interpretable information that can be used in deciding a course of action with respect to given subsurface area.  
With respect to claim 2, Moore ‘966 as modified teaches the invention as discussed above.  However, it does not teach the bounded support comprises cone-shaped regions in a frequency wavenumber domain.
Amundsen teaches the bounded support comprises cone-shaped regions in a frequency wavenumber domain (Col 11, lines 1-13; Fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 with cone-shaped regions in a frequency wavenumber domain taught by Amundsen since such a modification would have allowed for the separation of the data from noise and/or interference on the signal and allowed for greater data sampling, and thus greater efficiency.  
With respect to claim 3, Moore ‘966 teaches the modelling step comprises modelling the obtained wave field recordings using unequally spaced discrete Fourier transform operators (Col 7, lines 8-15).
With respect to claim 4, Moore ‘966 teaches the inverting step further comprises solving a system of equations (Col 6, lines 34-50; Eq. 12, 13).
With respect to claim 5, Moore ‘966 teaches the inverting step further comprises solving the system of equations iteratively (Col 12, lines 25-26).
With respect to claim 6, Moore ‘966 as modified teaches the invention as discussed above.  However, it does not teach the inverting step further comprises solving the system of equations iteratively including use of a preconditioner.
Abma teaches the use of use of a preconditioner (Col 7, lines 28-30).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 
With respect to claim 8, Moore ‘966 teaches the variations include at least one of the source activation time (Col 5, lines 33-36), the source signal amplitude, and the source signal spectrum, and the model includes application of a cyclic convolution matrix and a corresponding inverse of the cyclic convolution matrix using a transform of a modulation function associated with the variations (Col 12, lines 1-53).
With respect to claim 9, Moore ‘966 teaches the inverting step further comprises computing a least-squares solution of a system of equations (Col 12, lines 26-27).
With respect to claim 12, Moore ‘966 teaches the at least one parameter is varied in a non- periodic controlled or uncontrolled manner (Col 5, lines 36, 45-46).
With respect to claim 13, Moore ‘966 teaches at least one parameter is varied in a non- periodic manner and is composed of a periodic part overlaid with non-periodic fluctuations (Col 5, lines 31-56).
With respect to claim 15, Moore ‘966 teaches the transform domain is one of a Fourier transform domain, a Radon transform domain (Col 7, lines 12-15), a Gabor time-frequency domain, and a tau-p transform domain.
With respect to claim 16, Moore ‘966 teaches each corresponding transform is replaced by its respective representation or mathematical equivalent in corresponding transform domains in a Space or time domain (Col 7, lines 8-12).
With respect to claim 17, Moore ‘966 teaches the invention as discussed above.  However, it does not teach computations in the modelling and inverting steps are 
Abma teaches using fast solvers (Col 9, lines 50-51).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 with the fast solver of Abma since such a modification would have reduced the time needed to perform the method.
With respect to claim 18, Moore ‘966 teaches the obtained wave field recordings comprise multiple components, and one or more of the multiple components is modeled and inverted to separate the contribution using information derived from one or more of the other multiple components (Col 2, lines 55-65).
With respect to claim 19, Moore ‘966 teaches the information derived from the one or more of the other multiple components comprises local directionality information (Col 2, lines 55-65).
With respect to claim 20, Moore ‘966 teaches determining local directionality information jointly from two or more of the multiple components (Col 6, lines 51-56).
With respect to claim 21, Moore ‘966 teaches processing circuitry (Col 15, line 67 – Col 16, line 58) configured to obtain wave field recordings generated by least one receiver (Col 5, lines 12-15) based on simultaneous or near-simultaneous activation of at least two sources having at least one parameter (Col 5, lines 15-18), the at least one parameter being one of a source signal amplitude, a source signal spectrum, a source activation time (Col 9, lines 18-19), and a source location at activation time (Col 9, lines 19-20), the at least one parameter varying non-periodically between the at least two sources from one activation to a following activation along an activation line describing a 
Amundsen teaches the obtained wave field recordings having bounded support in a transform domain (Col 11, lines 1-13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 with the wave field recordings having bounded support in a transform domain as taught by Amundsen since such a modification would have allowed for the separation of the data from noise and/or interference on the signal and allowed for greater data sampling, and thus greater efficiency.  
Abma teaches generating a sub-surface representation of structures or Earth media properties from the contribution of the at least one of the at least two sources (Fig 1: 180); and outputting the generated sub-surface representation (Col 6, lines 25-27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 to incorporate the sub-surface representation .  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore ‘966, in view of Amundsen, and Abma, and further in view of Moore (2010/0097885), hereinafter Moore ‘885.
With respect to claim 10, Moore ‘966 as modified teaches the invention as discussed above.  However, it does not teach at least one source of the at least two sources is not part of the same survey, and wherein the activation time of the at least one source is approximately known.
Moore ‘885 teaches at least one source of the at least two sources is not part of the same survey ([0025], lines 1-4), and wherein the activation time of the at least one source is approximately known ([0024], lines 8-9; [0031], lines 4-6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 with the interfering sources of Moore ‘885 since such a modification would have allowed the operator to perform a survey even in the presence of other interfering surveys and still produce quality results.  
With respect to claim 11, Moore ‘966 as modified teaches the invention as discussed above.  However, it does not teach activation times are determined from the obtained wave field recordings ([0028], lines 10-15).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moore ‘966, in view of Amundsen, and Abma, and further in view of Li (10605941).
Moore ‘966 as modified teaches the invention as discussed above.  However, it does not teach the inverting step further comprises regularizing data onto a regular sampling grid in time and or space.
Li teaches the inverting step further comprises regularizing data onto a regular sampling grid in time and or space (Col 11, lines 5-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Moore ‘966 with the data regularization of Li since such a modification would have allowed it to be used with irregularly spaced survey data, providing an increase in effective bandwidth and improved spatial resolution for a given number of shots.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645